IN THE
                                TENTH COURT OF APPEALS

                                        No. 10-10-00202-CV

WILLIAM CARROLL MARROW,
                                                                          Appellant
    v.

THE STATE OF TEXAS,
                                                                          Appellee


                                  From the 54th District Court
                                   McLennan County, Texas
                                   Trial Court No. 2003-615-C


                                MEMORANDUM OPINION


         William Carroll Marrow attempts to appeal, by restricted appeal, the trial court’s

order of withdrawal of court costs and fees from Marrow’s inmate account. 1 TEX. GOV’T

CODE ANN. § 501.014(e) (Vernon Supp. 2009). The Clerk of this Court notified Marrow

that we questioned our jurisdiction because it appeared there was no appealable order.



1 Courts have frequently referred to these as inmate “trust” accounts. The term “trust” has been removed
from their statutory references. Act of 1989, 71st Leg., ch. 212, § 2.01, eff. Sept. 1, 1989, amended by Act of
1999, 76th Leg., ch. 62, §§ 8.10, 19.02(8), eff. Sept. 1, 1999 (current version at TEX. GOV’T CODE ANN. §
501.014 (Vernon Supp. 2009)). They are simply inmate accounts. While there may be a custodial
relationship between the Department and the inmate as to the money in the account, an issue not decided
by us today, there is certainly no trustee/beneficiary relationship wherein the Department is burdened
with all the duties of a trustee with regard to the inmate’s money.
Marrow responded that he properly filed a restricted appeal and that this Court has

jurisdiction. See TEX. R. APP. P. 26.1(c). We dismiss the appeal.

       There is no final order to be appealed.         Although called an “order,” the

document Marrow is seeking to have reviewed is nothing more than the notice to the

Texas Department of Criminal Justice that a judgment has been rendered against

Marrow and that, pursuant to the statute, the Department should withdraw money

from his inmate account. TEX. GOV’T CODE ANN. § 501.014(e) (Vernon Supp. 2009). As

the statute states:

       On notification by a court, the department shall withdraw from an
       inmate's account any amount the inmate is ordered to pay by order of the
       court under this subsection. . . The department shall make a payment
       under this subsection as ordered by the court to either the court or the
       party specified in the court order. The department is not liable for
       withdrawing or failing to withdraw money or making payments or failing
       to make payments under this subsection. . . .

Id. (emphasis added); see also In re Rosin, 256 S.W.3d 925, 925 (Tex. App.—Waco 2008,

C.J. Gray dissenting to request for response).

        When the required notice of withdrawal of money from an inmate account is

sent to the Texas Department of Criminal Justice, regardless of its form, the inmate has

an opportunity to be heard by the trial court about the amount to be withdrawn. See

Harrell v. State, 286 S.W.3d 315, 321 (Tex. 2009). This “opportunity” to be heard does not

have to be before the notice is provided to the inmate to fulfill the minimum

requirements of due process. As the Texas Supreme Court stated, “We hold an inmate

is entitled to notice just as happened here (via copy of the order, or other notification,

from the trial court) and an opportunity to be heard just as happened here (via motion

Marrow v. State                                                                     Page 2
made by the inmate [directed to the trial court])—but neither need occur before the

funds are withdrawn. Moreover, appellate review should be by appeal, as in analogous

civil post-judgment enforcement actions.” Id.

        Marrow has not filed anything in the trial court asking for an opportunity to be

heard regarding the amount of money to be withdrawn from his inmate account. If he

has not already had the opportunity to challenge the specific amount of the judgment to

be withdrawn from his account, such as by direct appeal of the original judgment,

Marrow’s review of the trial court’s action will be after he has challenged the court’s

notice/order by motion, thus giving the trial court the opportunity to correct it if it is

erroneous or thereby preserve the error for appellate review. See Ramirez v. State, ___

S.W.3d ___, No. 10-10-00157-CV, 2010 Tex. App. LEXIS 3837, *3-4 (Tex. App.—Waco

May 19, 2010, no pet. h.). Only when properly challenged and denied relief is there a

trial court order that is final from which the inmate, Marrow, can appeal. Id. at *4.

Thus, at this juncture, he has no adverse ruling for this Court to review.

        Accordingly, this appeal is dismissed.

        Further, Marrow’s “Appellant’s Motion for Extension of Time to File Motion to

Proceed Informa Panperis” and “Petition’s Motion for Suspension of Rule 9.3(b) of the

Texas Rules of Appellate Procedure” are dismissed as moot.2

        Finally, absent a specific exemption, the Clerk of the Court must collect filing fees

at the time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX.

2 Neither of these motions nor Marrow’s response to our letter questioning our jurisdiction were served
on the opposing party as required by Rule 9.5 of the Texas Rules of Appellate Procedure. TEX. R. APP. P.
9.5. However, we use Rule 2 to suspend the service requirement and dispose of these motions and this
appeal. See TEX. R. APP. P. 2.

Marrow v. State                                                                                  Page 3
R. APP. P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also

TEX. R. APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. § 51.207(b); §

51.941(a) (Vernon 2005); and § 51.208 (Vernon Supp. 2009). Under the circumstances,

we order the Clerk to write off all unpaid fees in this proceeding. Further, the write-off

of the fees from the accounts receivable of the Court in no way eliminates or reduces the

fees owed by the person against whom they are assessed.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed July 14, 2010
[CV06]




Marrow v. State                                                                     Page 4